—Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 26, 1990 (People v Nalley, 167 AD2d 560), affirming a judgment of the Supreme Court, Kings County, rendered February 5, 1988.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Sullivan and Smith, JJ., concur.